Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-7, 18-26 and 38-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over IMBODEN et al. (US 2008/0306417 A1, hereinafter IMBODEN) in view of NAKAMA et al. (US 5,929,598, hereinafter NAKAMA) and in further YODA (US 2009/0021219 A1, hereinafter YODA).

    PNG
    media_image1.png
    462
    623
    media_image1.png
    Greyscale

As per claims 1, 18 and 38, IMBODEN discloses an apparatus for wirelessly charging an ultrasound imaging device, comprising: 

a cradle extending from the top surface of the base member and configured to hold the portable device (See Fig.6, Item#50, discloses a handheld massager). However IMBODEN does not disclose the transmitter coil is disposed within the base member or that the handheld device is substantially held to maintain alignment of a receiver coil of the device with the transmitter coil or that the handheld device is an ultrasound imaging device.
NAKAMA discloses a wireless charging system for handheld device comprising a transmitting coil and receiving coil wherein the handheld device is substantially held to maintain alignment of a receiver coil of the ultrasound imaging device with the transmitter coil (See Fig.1, Items#15 and 112). IMBODEN and NAKAMA are analogous art since they both deal with portable device charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by IMBODEN with that of NAKAMA by ensuring alignment between the coils of the charging device and the charge receiving device for the benefit of increasing the efficiency of the charging process. However IMBODEN and NAKAMA do not disclose the transmitter coil is disposed within the base member or handheld device is an ultrasound imaging device.
YODA discloses a wireless charging system wherein the transmitting coil is disposed within the base member (See Fig.1A-1B, Item#10, disclose a power transmitting device placed within the base, the power transmitting device comprising a coil L1).


As per claim 2, IMBODEN, NAKAMA and YODA disclose the apparatus of claim 1 as discussed above, wherein: the cradle is configured to hold the ultrasound imaging device such that a center portion of the receiver coil is positioned substantially directly above a center portion of the transmitter coil (See YODA, Figs.1A-1B, Item#10 and IMBODEN, Fig.8).

As per claim 3, IMBODEN, NAKAMA and YODA disclose the apparatus of claim 2 as discussed above, wherein the cradle further comprises: 
a first cradle member having a first surface configured to conform to a first portion of the ultrasound imaging device (See Fig.8, Item#); and a second cradle member having a second surface configured to conform to a second portion the ultrasound imaging device (See Fig.8, Item#104); wherein the first surface of the first cradle member and the second surface of the second cradle member are configured to simultaneously conform to the first portion and the second portion of the ultrasound imaging device, respectively, so as to position the center portion of the receiver coil substantially directly above the center portion of the transmitter coil (See 

As per claims 4 and 39, IMBODEN, NAKAMA and YODA disclose the apparatus of claims 3 and 38 as discussed above, wherein: the first surface of the first cradle member is concave and faces a same direction as the top surface of the base member (See Fig.8, Item#103); and the second surface of the second cradle member is concave and faces the same direction as the top surface of the base member (See IMBODEN, Fig.8, Item#104).

As per claims 5, 23 and 41, IMBODEN, NAKAMA and YODA disclose the apparatus of claims 3, 21 and 40 as discussed above, wherein a first radius of curvature of the first surface of the first cradle member is greater than a second radius of curvature of the second surface of the second cradle member (See IMBODEN, Fig.8, Items#103 and 104).

As per claim 19, IMBODEN, NAKAMA and YODA disclose the apparatus of claim 18 as discussed above, wherein the cradle comprises a first cradle member having a first surface that is concave and configured to receive a first portion of the ultrasound imaging device (See IMBODEN, Fig.8, Item#103).

As per claim 20, IMBODEN, NAKAMA and YODA disclose the apparatus of claim 19 as discussed above, wherein: the first surface comprises a first portion that is substantially closest to the top surface of the base member and is disposed a first vertical distance above the top 

As per claims 21 and 40, IMBODEN, NAKAMA and YODA disclose the apparatus of claims 19 and 39 as discussed above, wherein the cradle further comprises a second cradle member spaced a distance along the longitudinal axis of the base member from the first cradle member and having a second surface that is concave and configured to simultaneously receive a second portion of the ultrasound imaging device when the first surface of the first cradle member receives the first portion of the ultrasound imaging device (See IMBODEN, Fig.8, Item#104).

As per claim 22, IMBODEN, NAKAMA and YODA disclose the apparatus of claim 21 as discussed above, wherein: the second surface comprises a second portion that is substantially closest to the top surface of the base member and is disposed a second vertical distance above the top surface of the base member (See IMBODEN, Fig.8, Item#104, discloses the concave part at the top of the cradle).

As per claims 24 and 42, IMBODEN, NAKAMA and YODA disclose the apparatus of claims 22 and 40 as discussed above, wherein the second vertical distance is greater than the first vertical distance (See IMBODEN, Fig.8, Items#103 and 104, disclose the 2 concave parts are at different vertical distances).

As per claims 6-7, 25-26 and 43-44, IMBODEN, NAKAMA and YODA disclose the apparatus of claims 3, 22, 18 and 40 as discussed above, however IMBODEN, NAKAMA and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/AHMED H OMAR/            Examiner, Art Unit 2859         

/EDWARD TSO/            Primary Examiner, Art Unit 2859